DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitz et al. (US 2011/0184293 A1) in view of Gilad et al. (US 2012/0101331 A1).
Regarding claim 1, Rabinovitz discloses a system, comprising: a capsule endoscope (140) comprising an imaging system (142/146/150) and a trypsin sensor (143; par. [0001], [0078] and [0096]) wherein the trypsin sensor is configured to detect trypsin in a fluid that is in contact with the trypsin sensor (par. [0001], [0078] and [0096]).
Rabinovitz discloses that administering the device in-vivo may be done in any suitable way such as by swallowing (by the patient) or otherwise inserting the device into the patient's GI tract by attaching it to an endoscope or any other suitable in-vivo device (par. [0115]). However, Rabinovitz does not specifically disclose a tether comprising a flexible member comprising a lumen, wherein the flexible member is in fluidic communication with the capsule endoscope. Gilad teaches an analogous capsule endoscope (4) that is delivered to a target located within the GI tract using a tether (2/6/12; Fig. 1; par. [0054]) comprising a flexible member (6) comprising a lumen (interior of 6; par. [0054] and [0115]), wherein the flexible member (6) is in fluidic communication with the capsule endoscope (par. [0115]). It would have been obvious to one having ordinary skill in the art to have used the tether of Gilad to deliver the capsule endoscope to the target located within the GI tract, as taught by Gilad, as a simple substitution of one known method of administering the device for another as contemplated by Rabinovitz (par. [0115]).
Regarding claim 2, Rabinovitz in view of Gilad disclose the system of claim 1, wherein the trypsin sensor comprises a trypsin detection film (par. [0096]).
Regarding claim 3, Rabinovitz in view of Gilad disclose the system of claim 2, wherein the trypsin sensor is configured to detect fluid comprising a pancreatic secretion (par. [0001]-[0003]), thereby identifying the location of duodenal papilla.
Regarding claim 5, Rabinovitz in view of Gilad disclose the system of claim 2, wherein the trypsin detection film comprises a substrate (par. [0096] – polyHEMA) and a dye (par. [0099] – indocyanine green) attached to the substrate.
Regarding claim 6, Rabinovitz in view of Gilad disclose the system of claim 5, wherein the dye is in contact with the fluid and changes color, wherein trypsin is present in the fluid (par. [0009], [0078] and [0096]).
Regarding claim 7, Rabinovitz in view of Gilad disclose the system of claim 6, wherein the dye changes color when in contact with fluid having a trypsin concentration of at least about 300 .mu.g/mL (par. [0167]; Fig. 13).
Regarding claim 10, Rabinovitz in view of Gilad disclose the system of claim 5, wherein the substrate is a polymeric film substrate (par. [0085]-[0086] and [0096]).
Regarding claim 14, Rabinovitz in view of Gilad disclose the system of claim 1, further comprising a vacuum source arranged in fluidic communication with the lumen (Gilad: par. [0106] and [0114]-[0115]).
Regarding claim 15, Rabinovitz in view of Gilad disclose the system of claim 14, wherein the vacuum source comprises a syringe or pump (Gilad: [0077] and [0115] – alternative embodiments of providing pressurized fluid/air).
Regarding claim 16, Rabinovitz in view of Gilad disclose the system of claim 1, wherein the tether comprises a clamp (Gilad: 12; par. [0051]; Fig. 2A) configured to engage the capsule endoscope.
Regarding claim 17, Rabinovitz in view of Gilad disclose the system of claim 16, wherein the clamp (Gilad: 12; par. [0051]) is configured to releasably engage the capsule endoscope.
Regarding claim 18, Rabinovitz in view of Gilad disclose the system of claim 16, wherein the clamp (Gilad: 12) comprises a port (Gilad: distal opening of 6; par. [0111]; Figs. 20C and 20D) configured to be in fluidic communication with the lumen and with an environment outside the clamp while the clamp is engaged with the capsule endoscope.
Regarding claim 19, Rabinovitz in view of Gilad disclose the system of claim 1, wherein the capsule endoscope is magnetically controllable (Gilad: par. [0094]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitz in view of Gilad as applied to the claims above, and further in view of Rabinovitz (US 2010/0322866 A1, hereinafter referred to as “Rabinovitz-2”).
Regarding claim 4, Rabinovitz in view of Gilad disclose the system of claim 3, but does not specifically disclose wherein the system is configured to withdraw a sample comprising the pancreatic secretion. Rabinovitz-2 teaches an analogous system wherein the sensors (190/191; Figs. 2-4) may be placed externally to or internally to the capsule endoscope (140; par. [0081]). Rabinovitz-2 teaches that when the sensors are internal to the capsule endoscope a dissolvable or mechanical gate may be used to withdraw the same from the GI tract into the capsule endoscope (par. [0081] and [0026]). It would have been obvious to have included internal sensors in the system of Rabinovitz as a simple substitution of one known location for another, having predictable results, and as taught by Rabinovitz-2, in order to detect trypsin in the gastric fluid. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitz in view of Gilad as applied to the claims above, and further in view of Brown (US 2006/0193893 A1).
Regarding claim 11, Rabinovitz in view of Gilad disclose the system of claim 10. Rabinovitz teaches the polymeric film substrate is polyHEMA but does not specifically disclose wherein the polymeric film substrate comprises bromobutane, vinylimidazole, acrylonitrile, or any combination thereof. Brown teaches that polymer substrates for attachment of cells and molecules, such as proteins, nucleic acids, and the like include, among other materials, polyHEMA and acrylonitrile (par. [0070]). It would have been obvious to one having ordinary skill in the art to have substituted acrylonitrile for polyHEMA as the polymeric film substrate as they are both suitable substrates for attachment of cells and molecules, such as proteins, nucleic acids, and the like, as taught by Brown, being a simple substitution of one known material for another having the predictable result of binding proteins, nucleic acids, and the like.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovitz et al. (US 2011/0184293 A1) in view of Mullick et al. (US 2011/0065987 A1).
Regarding claim 20, Rabinovitz discloses a method, comprising: advancing a capsule endoscope (140) into a gastrointestinal tract of a patient, wherein the capsule endoscope comprises an imaging system (142/146/150) and a trypsin sensor (143; par. [0001], [0078] and [0096]), positioning the capsule endoscope at a region of interest (par. [0115]); and detecting trypsin in a fluid that is in contact with the trypsin sensor (par. [0001]-[0003] and [0096]).
Rabinovitz discloses that administering the device in-vivo may be done in any suitable way such as by swallowing (by the patient) or otherwise inserting the device into the patient's GI tract by attaching it to an endoscope or any other suitable in-vivo device (par. [0115]). However, Rabinovitz does not specifically disclose wherein the capsule endoscope is in fluidic communication with a tether comprising a flexible member with a lumen and withdrawing a sample from the region of interest through the lumen. Mullick teaches an analogous capsule endoscope (502) that has a tether (500; par. [0098]; Fig. 12) comprising a flexible member (500) comprising a lumen (508]), wherein the flexible member (500) is in fluidic communication with the capsule endoscope (Fig. 12; par. [0098]) and withdrawing a sample from the region of interest through the lumen (par. [0098]). Mullick teaches that the use of the tether provides the capsule with enhanced diagnostic capabilities (par. [0098]). It would have been obvious to one having ordinary skill in the art to include the tether of Mullick in the system of Rabinovitz in order to remove fluid from the GI tract thereby enhancing diagnostic capabilities, as taught by Mullick. 

Allowable Subject Matter
Claims 8-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding dependent claim 8, and claim 9 which depends therefrom, although Rabinovitz teaches a variety of dyes for the system (par. [0099]), it does not specifically teach wherein the dye is selected from the group consisting of bromocresol purple dye, 3',5,5'-tetramethyl benzidine dye, triarylmethane dye, xylenol orange dye, and metal complex dye. Regarding dependent claims 12 and 13, although Rabinovitz and Brown teach the polymeric film substrates for binding trypsin including polyHEMA and acrylonitrile, they teach neither wherein the polymeric film substrate comprises bromobutane and vinylimidazole, wherein the molar ratio of bromobutane to vinylimidazole is from 2:1 to 1:1, nor wherein the polymeric film substrate comprises bromobutane and vinylimidazole, and acrylonitrile, wherein the mass of acrylonitrile is greater than or equal to the sum of the masses of bromobutane and vinylimidazole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795